        Case: 3:20-cv-00668-wmc Document #: 7 Filed: 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

WILLIE FRANK WRIGHT, JR.,

        Plaintiff,
                                                   Case No. 20-cv-668-wmc
   v.

WEST BEND,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.




        /s/                                            5/4/2021
        Peter Oppeneer, Clerk of Court                       Date
